COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
MARCOS MARRUFO, ADRIANA                                            No. 08-14-00164-CV
MARUFFO, DONNA J. KELLY, AND                     §
ROBERT E. HEDICKE,                                                    Appeal from the
                                                 §
                             Appellants,                        County Court at Law No. 5
                                                 §
V.                                                               of El Paso County, Texas
                                                 §

BANK OF AMERICA, N.A. AND                        §                (TC# 2011DCV05390)
JOHN TRIEN,
                                                 §
                              Appellees.
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 3RD DAY OF SEPTEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)